Citation Nr: 1130187	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1974 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in April 2005 and October 2006 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in April 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's service connection claims, as well as a claim of entitlement to a total disability rating based on individual unemployability, were remanded by the Board for further procedural and evidentiary development in July 2009.  After completing the requested development, the RO readjudicated the claims, granting entitlement to a TDIU but continuing to deny entitlement to service connection for hypothyroidism and bilateral hearing loss.  As the benefit sought with regard to the Veteran's TDIU claim has been awarded, that claim is no longer before the Board.  However, as the Veteran's service connection claims remain denied, they have been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Audiological testing performed during service failed to reveal hearing loss for VA purposes, and the Veteran's hearing loss was first diagnosed many years after service.

2.  The only medical opinion addressing the etiology of the Veteran's hearing loss fails to relate the condition either to the Veteran's reported in-service acoustic trauma or documented in-service ear infections.

3.  The Veteran was not diagnosed with or treated for hypothyroidism in service or for many years thereafter.

4.  The only medical opinion of record addressing the etiology of the Veteran's hypothyroidism fails to find that the Veteran had undiagnosed hypothyroidism in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by letters issued in June 2004, January 2005, and August 2006, which apprised the Veteran of the information VA would obtain, the information she was responsible for obtaining, and the criteria for establishing service connection.   These notices were provided to the Veteran prior to the initial adjudication of her respective claims.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran was also provided with VA examinations and related medical opinions addressing the etiology of her bilateral hearing loss and hypothyroidism, and the Board finds that the examinations and medical opinions are sufficient for VA adjudicatory purposes.  The Veteran also offered testimony regarding her claims at a video-conference hearing conducted before the undersigned Veterans Law Judge.  

The Board acknowledges that the undersigned Veterans Law Judge did not explain the bases of the prior determinations concerning the Veteran's bilateral hearing loss or hypothyroidism, or suggest the submission of evidence that may have been overlooked, during the April 2009 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)).  However, the Veteran's hearing testimony reflects her actual knowledge of the criteria for establishing service connection for these claims, as she testified that the conditions manifested in service and persisted thereafter, and the Board provided the Veteran with VA examinations and medical opinions in an effort to substantiate her claims.  As such, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Moreover, the Veteran has not argued that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Therefore, VA has substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Moreover, in light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Bilateral Hearing Loss

The Veteran contends that her current bilateral hearing loss is the result of either in-service ear infections or in-service acoustic trauma.

The Board notes that a hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current diagnosis of bilateral sensorineural hearing loss consistent with hearing loss as defined for VA purposes; thus, the relevant inquiry is whether her current hearing loss is related to service.  See Hickson, 12 Vet. App. at 253.

The Veteran's service treatment records reflect that she was treated for several ear infections during service.  Specifically, the Veteran was assessed with right external otitis in September 1976, which was noted to be resolving in October 1976, and a November 1976 service treatment record reflects the Veteran's report of a dull left ear ache, which was assessed as mild external otitis probably secondary to eczema.  A February 1978 service treatment record reflects an assessment of left otitis media.  A February 1979 service treatment record notes the Veteran's report of an ear ache and an assessment of chronic external otitis, with the right ear more severe than the left.  The Veteran affirmed a history of ear, nose, and throat trouble on separation, although no ear abnormalities were noted on the Veteran's separation physical examination report.  Additionally, no hearing abnormalities were noted on separation from service, as the Veteran denied a history of hearing trouble and audiometric testing revealed no hearing loss for VA purposes or any significant decrease in the audiometric levels when compared to those recorded on entrance to service.

The Veteran's post-service treatment records reflect that she underwent audiometric testing in September 1989, which revealed bilateral normal hearing.  The Veteran was afforded a VA ear disease examination in October 1997; however, the Veteran denied experiencing any hearing loss at this time, and no audiometric testing was performed in conjunction with the examination.  The Veteran's subsequent VA treatment records reflect that she was diagnosed with sensorineural hearing loss in May 2003.  

A VA audiometric examination was afforded the Veteran in August 2009, pursuant to the Board's remand instructions.  During the examination, the Veteran reported experiencing ear infections during service and noise exposure during service while working at a hospital located close to a flight line.  (She denied experiencing any significant noise exposure after service.)  However, after examining the Veteran and conducting relevant diagnostic testing, the examiner concluded that the Veteran's bilateral hearing loss was neither related to her reported in-service acoustic trauma or her documented in-service ear infections.  In support of this opinion, the examiner noted that the Veteran had normal audiometric examination results on both entrance and separation from service, and the examiner characterized the Veteran's in-service noise exposure as minimal, as she worked inside a hospital, thereby shielding her from much of the noise of the nearby flight line.  The examiner further noted that the Veteran was not diagnosed with hearing loss until 2004, many years after service. 

The Board finds that this VA medical opinion is probative, as it is supported by the evidence of record and a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examiner characterized the Veteran's in-service acoustic trauma as not significant enough to induce hearing loss, which is consistent with both the Veteran's description of her noise exposure and the lack of any hearing impairment recorded either during service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, the record reflects that the Veteran was deemed to have normal hearing in 1989, approximately 10 years after her discharge from service, and she denied experiencing a hearing impairment in conjunction with her 1997 VA examination.  Moreover, there is no medical evidence of record to suggest that the Veteran's in-service ear infections are related to her current hearing loss, other than the Veteran's lay opinion of a causal relationship, and the VA examiner who reviewed the Veteran's claims file, including the Veteran's in-service treatment for recurrent ear infections, opined that there was no causal relationship.  

The Board specifically acknowledges consideration of the lay evidence of record, including the Veteran's report of experiencing a hearing impairment since soon after her discharge from service and her opinion that her current hearing loss is related to in-service ear infections.  With regard to the Veteran's Board hearing testimony that she experienced a hearing loss soon after service and reported a hearing loss as early as 1981, the Board notes that the Veteran is competent to report the onset and continuity of her perceived hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the credibility of the Veteran's current contention of consistently experiencing hearing loss since soon after service is belied by her specific denial of experiencing any hearing loss during her 1997 VA ear diseases examination.  Moreover, while the Veteran may have perceived a decrease in her hearing acuity soon after service, she acknowledged during her Board hearing that contemporaneous testing failed to reveal objective evidence of a hearing impairment.  Moreover, audiometric testing conducted at separation from service and in 1989 failed to reveal an objective evidence of a hearing impairment.  

Furthermore, while the Veteran is competent to reporting her perception of decreased hearing acuity, she is not competent to diagnose hearing loss for VA purposes, which is a diagnosis that must be supported by certain audiometric data.  See 38 C.F.R. § 3.385; see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Similarly, while the Veteran is competent to report experiencing ear infections in service, and her assertions are reinforced by the evidence reflected in her service treatment records, she is not competent to relate her current hearing loss to in-service ear infections; and as outlined above, the 2009 VA examiner specifically found that there was no such nexus.

Thus, given the lack of a significant acoustic trauma in service, the lack of hearing loss diagnosed in service or for many years after service, and the lack of any medical opinion linking the Veteran's current bilateral hearing loss to service, the Board concludes that a basis for granting service connection for bilateral hearing loss has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Hypothyroidism

The Veteran contends that her currently-diagnosed hypothyroidism had its onset in service and was manifested by weight gain, hair-color change, and fatigue.  

The Veteran's service treatment records document her in-service weight gain, as reflected by a June 1977 service treatment record noting the Veteran's enrollment in a weight reduction program, at which time the Veteran denied having thyroid disease and the physician noted that there was no clinical evidence of a disease that would retard weight loss.  In July 1977, the Veteran was noted to have lost four and a half pounds of body weight and to have no difficulties in following the prescribed diet.  A May 1978 service treatment record reflects the Veteran's return to the weight reduction program.  On separation from service, the Veteran denied experiencing any recent gain or loss of weight, adding the notation that she was dieting, presumably a reference to her in-service weight control program.  No endocrinological abnormalities were noted on separation.

The Veteran's post-service treatment records reflect that during a 1981 hospital admission, an objective of treatment was to rule out hypothyroidism.  The admission summary reflects a reference to the Veteran's obesity, but further notes that the Veteran reported no hair or skin changes.  Furthermore, no diagnosis of hypothyroidism was noted on discharge.  Similarly, a 1984 hospitlization summary noted that the Veteran's thyroid studies revealed "low normal levels," and as the Veteran's thyroid levels were within the normal spectrum, no diagnosis of hypothyroidism was made.  Subsequent private treatment records first reflect the Veteran's prescription for "Synthyroid," a medication prescribed to treat thyroid disorders, in December 1986.  The Veteran's VA treatment records first reflect a diagnosis of hypothyroidism in June 1991, and recent VA treatment records continue to reflect a diagnosis of hypothyroidism.

The Veteran was afforded a VA examination in August 2009 to address the potential relationship between her currently-diagnosed hypothyroidism and service.  During the examination, the Veteran reported that she was diagnosed with hypothyroidism in 1984, although asserting that there was a delay in the diagnosis.  She further asserted that her weight change, hair-color change, and fatigue in service were symptoms of an undiagnosed hypothyroid disorder.  Specifically, she reported that she gained weight while in service and continued to gain weight after service, despite engaging in regular exercise.  She further reported that during service her dark hair turned a reddish color and looked unhealthy.  The examiner reviewed the Veteran's claims file and noted the Veteran's in-service weight gain and entrance into weight management programs, as well as a notation made upon entrance to the weight management program that the Veteran had no disease that would retard her weight loss.  The examiner further noted that in 1981 and 1984 hypothyroidism was considered but not diagnosed, and that while the Veteran's obesity was noted in 1981, she denied experiencing any hair or skin changes at that time.  The examiner further noted the earliest evidence of the Veteran's prescription for a thyroid medication is in 1986.  

After reviewing all of this evidence and conducting an examination of the Veteran, the examiner opined that the Veteran's current hypothyroidism was not related to service (specifically the weight gain, hair color change, and fatigue she reported experiencing in service).  In support of this opinion, the examiner found that the Veteran was able to manage her weight in service by participating in weight management programs, and that after service, her weight increased, which is not an atypical pattern for service members, as many do not maintain the same intensity of exercise regimens after discharge.  The examiner further acknowledged the Veteran's reports of experiencing a hair-color change in service, although noting this complaint was not documented in her service treatment records, and the examiner opined that fatigue was too non-specific a symptom to be attributed to a manifestation of hypothyroidism.  The examiner also found significant the finding of no thyroid disease in service, as the Veteran denied having the condition and a clinician noted no evidence of a disease that would impair weight loss.  Furthermore, the examiner noted that the first evidence of treatment for hypothyroidism is in 1986, approximately seven years after the Veteran's discharge from service, and that in the interim between her discharge from service in 1979 and the first treatment for hypothyroidism in 1986, the Veteran was under the care of physicians.  The examiner found that this chronicity of care made it unlikely that the Veteran had undiagnosed hypothyroidism that persisted since discharge, particularly given that hypothyroidism was considered but not diagnosed in 1981 and 1984.

The Board finds that this medical opinion is probative, as it is based on an extensive review of the Veteran's claims file and is supported by a detailed rationale.  See Prejean, 13 Vet. App. at 448-49.  Moreover, the opinion is consistent with the medical evidence of record, which first reflects treatment for hypothyroidism in 1986, approximately seven years after the Veteran's discharge form service, and after clinicians declined to diagnose hypothyroidism in 1977, 1981, and 1984.  See Maxson, 12 Vet. App. at 453.  Moreover, while the Board acknowledges the Veteran's contention that her current hypothyroidism manifested in service as evidenced by her in-service weight gain, hair-color change, and fatigue, the Board notes that the credibility of the Veteran's current contention that she experienced hair changes in service is contradicted by her denial of any hair or skin changes when seeking treatment in 1981.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Moreover, the Veteran, as a lay person, is not competent to relate her perceived hair color change and fatigue, as well as her documented weight gain, to a currently-diagnosed disease, and the only medical opinion addressing the etiology of the Veteran's hypothyroidism thoroughly explored this theory and determined it to be without merit.  See Jandreau, 492 F. 3d 1372.

Thus, given the first clinical evidence of hypothyroidism in 1986 and the probative VA medical opinion that the Veteran's hypothyroidism did not manifest in service and remain undiagnosed until 1986, the Board finds that a basis for granting service connection for hypothyroidism has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypothyroidism is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


